I cannot escape the impression that there is here a miscarriage of justice. I think the judgment calls for reversal and direction to the superior court to permit the defendant to plead further to the information, as was done in State v.Allen, 41 Wn. 63, 82 P. 1036, a case in many of its features like the one before us.
The conduct of the appellant was not that of a man conscious of guilt. He voluntarily sought the aid of his employer to help him straighten out his confused accounts. Caught in the web of circumstance, without experience, in the absence of disinterested advice or time for reflection, he was harassed into a precipitate confession of guilt, followed by the immediate imposition of sentence. It may be that he is guilty, but, even so, he should have the question submitted to a jury. As was said in State v.Allen, supra: "If the defendant is guilty, it ought not to be difficult for the state to prove it to the satisfaction of a jury."
I therefore dissent. *Page 134